 Case 3:17-cv-00159-L-JLB Document 122 Filed 07/15/19 PageID.4804 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEILA DASHNAW et al.,                        Case No.: 17cv159-L(JLB)
12                                   Plaintiff,
                                                   CLASS ACTION
13   v.
                                                   ORDER FOR ADDITIONAL
14   NEW BALANCE ATHLETICS, INC.,
                                                   DOCUMENTATION
15                                 Defendant.
16
17         Pending before the Court is Plaintiffs' motion for final approval of class action
18   settlement (doc. no. 117). According to the Claim Administrator, out of possible
19   984,835 valid claims, only 58,120 claims were made. (Decl. of Jeanne C. Finegan
20   (doc. no. 117-5) at 15.) Of those, the Claim Administrator deemed only 48,572 to be
21   valid, and apparently rejected 9,548 claims. Given the low participation rate and the
22   high percentage of rejected claims, the Claim Administrator shall provide a summary
23   specifying the reasons for rejecting claims, for example, as untimely, failure to
24   provide a mailing address on the claim form, etc., as well as the number and
25   monetary value of the claims rejected for each reason. Separate categories shall be
26   used for claims based on purchasing one pair, as opposed to multiple pairs, even if
27   the reason for rejecting them was the same. The categories of reasons for rejection
28   shall be specific enough for the Court to evaluate whether to order payment of some
                                                1
 Case 3:17-cv-00159-L-JLB Document 122 Filed 07/15/19 PageID.4805 Page 2 of 2




 1   of the rejected claims. The Claim Administrator shall comply with this Order by
 2   filing an affidavit no later than July 25, 2019.
 3         IT IS SO ORDERED.
 4
 5   Dated: July 15, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
